Citation Nr: 0811320	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lung disease, claimed 
as emphysema and chronic obstructive pulmonary disease 
(COPD), as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a statement received in January 2006, the veteran 
requested a personal hearing.  An informal hearing was 
scheduled, and the veteran was notified of the date and time 
of this hearing in a February 2006 letter.  However, the 
veteran's representative subsequently withdrew this request 
on the veteran's behalf in a statement dated in April 2006.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's current pulmonary 
emphysema is related to his military service.  


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, pulmonary emphysema 
was incurred as a result of the veteran's presumed exposure 
to herbicides during service.  38 U.S.C.A. §§ 1110, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Given the fully 
favorable decision with respect to the claim of service 
connection for pulmonary emphysema, the Board finds that any 
issue with regard to the timing or content of the VCAA notice 
provided to the veteran is moot or represents harmless error.

II.  Analysis

The veteran contends that he contracted lung disease as a 
result of exposure to dust, smoke, and chemicals, including 
Agent Orange, during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a veteran who served on active duty in 
Vietnam during the Vietnam era (from January 9, 1962, to May 
7, 1975) is presumed to have been exposed to Agent Orange or 
similar herbicide.  38 C.F.R. § 3.307(1)(6)(iii).

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam from December 1967 to December 1968.  His 
exposure to Agent Orange is therefore presumed.  

At the outset of this discussion, the Board notes that VA and 
private medical records establish that the veteran has been 
diagnosed with pulmonary emphysema due to Alpha-1 Antitrypsin 
Deficiency (Alpha-1) and that symptoms from this condition 
necessitated a double lung transplant in 2001.

Pulmonary emphysema is not one of the disabilities that is 
entitled to a presumption of service connection based on 
herbicide exposure.  However, service connection may still be 
established on a direct basis if the preponderance of the 
competent evidence of record establishes that the veteran's 
pulmonary emphysema was caused or aggravated by his in-
service chemical exposure.  There are two medical opinions of 
record that are relevant to establishing this issue.

The first of these opinions is an August 2006 letter from Dr. 
S., who specializes in the diagnosis and treatment of 
patients with Alpha-1.  His curriculum vitae lists 
professional titles and affiliations that indicate he is a 
leading authority on Alpha-1.  Dr. S.'s letter states that he 
reviewed a summary prepared by the veteran regarding his 
history while in the military and after discharge, and that 
he reviewed medical records from the veteran's military 
service and post-service medical records through 2005.  

According to Dr. S., Alpha-1 is a relatively rare genetic 
condition that can predispose affected individuals to liver, 
lung, and skin disease.  He noted that the major known risk 
factors for promoting the development and progression of lung 
disease in this condition are exposure to cigarette smoke 
(both personal and second hand), organic fumes, dusts, 
oxidants, irritants, and pulmonary infections and 
inflammation.  

Dr. S. acknowledged that the veteran's service medical 
records revealed no pulmonary complaints.  The veteran 
reported that he was exposed to smoke, tear gas, dust, motor 
fumes, other inhaled agents, artillery propellants, petroleum 
fumes, and defoliating herbicides during service.  Dr. S. 
explained that the protein alpha-1 antitrypsin protects the 
lungs from tissue-destroying enzymes that are released from 
white blood cells.  Individuals with the alpha-1 antitrypsin 
deficiency often have enough of the protein to protect the 
lungs, unless some external factor tips the balance in favor 
of lung destruction.  Dr. S. stated that cigarette smoke, 
organic fumes, inhaled oxidants, and oxidants released by 
inflammatory cells all chemically inactivate the meager 
amount of alpha-1 antitrypsin that is present in the lungs of 
patients with Alpha-1, while irritants, dust, and pulmonary 
infections recruit white blood cells into lungs and 
overburden their meager defense with tissue-destroying 
enzymes released by these white blood cells.  

Dr. S. noted that the veteran was diagnosed with Alpha-1 in 
1990 and stated that there is no question that the veteran 
developed rapidly progressive, severe, destructive lung 
disease (pulmonary emphysema) with symptoms beginning about 
three years after discharge from the military and progressing 
until he required a double lung transplant in December 2001.  
He noted that, if the veteran did not have Alpha-1, then it 
is unlikely that the risk factors the veteran was exposed to 
during service would have led to lung disease.  Dr. S. 
specifically noted that Agent Orange has dioxins that are 
known as major contaminants and that dioxins have a strong 
association with the development of the type of lung disease 
that the veteran has suffered.  

Dr. S. stated that it would not be uncommon to see totally 
normal pulmonary function in individuals of the veteran's age 
with Alpha-1 and that the decline in lung function of 
individuals with known exposure can show up many years after 
the time of initial exposure.  He concluded that it was more 
likely than not that the military-related factors, including 
dust exposure, exhaust fume exposure, primary and secondary 
cigarette smoke exposure, a variety of chemical/organic fume 
exposures, and Agent Orange exposure, contributed 
significantly to the later decline in the veteran's pulmonary 
function.  

The Board finds this opinion to be highly probative to the 
issue at hand, as it was offered by an individual who appears 
to be an expert on the veteran's specific disability.  His 
medical education, training, and expertise therefore render 
him highly qualified to review the veteran's medical history 
and render an etiology opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In addition, the physician's opinion 
thoroughly explains the reasoning behind his conclusion and 
accounts for the veteran's entire relevant medical history.  
While this opinion is partially justified based on the 
veteran's unverified account of what he was exposed to in 
service, much of that exposure, including dust and exhaust 
fumes, is within the competence of the veteran to report, and 
there is no reason in the record to doubt his credibility.  
The opinion also specifically links the veteran's current 
disability to his  exposure to Agent Orange while in service, 
which as noted, is presumed under applicable regulations.  
The Board therefore finds much probative value in this 
opinion.

Although the physician also considered in-service nicotine 
use, which is precluded by law from serving as a basis of an 
award of service connection under 38 U.S.C.A. § 1103(a) (West 
2002), he clearly found exposure to herbicides, exhaust 
fumes, and dust particles in service to be significant 
contributing causes.  Thus, the Board finds that an award of 
service connection based on that opinion would not be 
precluded by 38 U.S.C.A. § 1103(a).  

The other opinion of record appears in an October 2007 VA 
respiratory examination report.  The examining physician's 
opinion is based on a review of the claims file and 
examination of the veteran.  In addition to the risk factors 
discussed by the private physician, the VA examiner noted 
that the veteran smoked one to two packs of cigarettes a day 
beginning when he entered service and stopping in 1990.  
Pulmonary function studies indicated moderately severe 
obstructive disease.  

The examiner noted that, according to a Dallas VA pulmonary 
medicine expert consultant, it is undisputed that cigarette 
smoke is the most powerful damaging agent and is a substance 
known to cause chronic obstructive pulmonary disease (COPD) 
by itself.  He concluded that the smoking was therefore more 
likely than not the major cause of the veteran's COPD.  He 
also stated that the other agents that the veteran was 
exposed to during service were not at least as likely as not 
the cause of the pulmonary damage.  The VA examiner discussed 
the opinion of the Dr. S. at length; however, he did not 
point to any deficiencies in the reasoning of that physician 
or error with respect to the underlying facts considered.  
Instead, relying on the VA pulmonary consultant, he merely 
disagreed with Dr. S.'s ultimate conclusion.

Both examiners clearly possess the necessary credentials to 
examine the veteran, review his medical history, and offer an 
etiology opinion on the disability at issue.  Both physicians 
also had access to the veteran's medical records and 
physically examined the veteran, and both examiner's provided 
rationale for their conclusions.  Ultimately, the Board finds 
that there is essentially an approximate balance of positive 
and negative evidence regarding the relationship between the 
claimed disability and the veteran's military service.

Therefore, resolving doubt in favor of the veteran, the Board 
finds that the claim of entitlement to service connection for 
pulmonary emphysema is granted.


ORDER

Service connection for pulmonary emphysema is granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


